Motion to amend remittitur granted to the extent that the return of remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether the defendant’s right not to be placed twice in jeopardy for the same offense under the Fifth and Fourteenth Amendments was violated. The Court of Appeals held that there was no violation of the defendant’s constitutional rights under the Fifth or Fourteenth Amendments. [See 28 N Y 2d 663.]